Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prioritized Examination
The present Application 17/561,312 is being expedited by Prioritized Examination under §1.102(e)(1).

	Applicant’s amendment filed 06/29/2022 is acknowledged.
	The Double patenting rejection of claims 71-97 over claims 71-100 of Application No. 17/561322 is withdrawn per Terminal Disclaimer (TD) filed 06/29/22-022. 
	The rejection of claims 71-97 under 35 U.S.C. 103(a) is withdrawn per Applicant’s persuasive discussion and the interview conducted on 06/17/2022.
	Claim 71 has been amended.
	Claims 82, 94 are cancelled.
	Claims 71-81, 83-93, 95-97 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Kozubal et al. (US 2019/0059431) discloses a process for producing a fungal biomat that may be used for food purposes including augmented meat. However, the fungal biomat is produced using a surface fermentation. The fungal biomass is harvested in the form of a cohesive biomat for subsequent processing. Kozubal et al. is basically concerned with producing member of the genus Fusarium. 
	The presently claimed method of producing a meat analogue employs a submerged fermentation wherein species of Neurospora genus are cultured in a liquid medium and harvested in the form of a filamentous fungal biomass slurry. The slurry is used to produce sized dried filamentous particles that are hydrated to produce the meat analogue food product. 
	Surface fermentation of fungal species operates under different conditions than submerged fermentation. Furthermore, surface fermentation of fungal species produces a physically different material compared with the fungal biomass obtained under submerged conditions. 
	Claims 71-81, 83-93, 95-97 are novel and non-obvious. Claims 71-81, 83-93, 95-97 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791